ORDER

PER CURIAM:
A jury convicted Donald Riddle of robbery in the first degree, § 569.020, RSMo 2000, and armed criminal action, § 571.015. The trial court sentenced Mr. Riddle to life imprisonment on the robbery charge and 30 years imprisonment on the armed criminal action charge, to be served consecutively. On appeal, Mr. Riddle claims that the trial court committed plain error when it did not declare a mistrial sua sponte after the prosecution commented on Mr. Riddle’s silence while he was being arrested. Mr. Riddle also claims that the trial court committed plain error when it found that he was a prior offender, because the prosecution did not prove he was represented by counsel during his previous conviction. This court holds that the State permissibly commented on Mr. Riddle’s pre-arrest silence and actions, and that there was sufficient evidence of Mr. Riddle’s prior offender status since a certified copy of the judgment proved Mr. Riddle *672had legal representation at the time of his previous conviction. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).